Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 26, 2018

The Court of Appeals hereby passes the following order:

A18E0043. IN RE: CYNTHIA LAIN.

      On April 4, 2018, the State Court of Henry County issued a bench warrant for
Cynthia Lain arising from her failure to appear. Lain then filed a motion for
supersedeas, seeking to have the state court stay its order pending Lain’s appeal of
the state court’s contempt order. The trial court did not grant the supersedeas motion.
Lain then filed the instant emergency motion under OCGA § 9-11-62 (e) and Court
of Appeals Rule 40 (b).
      After reviewing the exhibits filed with Lain’s motion, we conclude that Lain
is entitled to the relief sought. The emergency motion for supersedeas is hereby
GRANTED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/26/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.